19-23802-rdd   Doc 357   Filed 12/23/19 Entered 12/23/19 23:40:39   Main Document
                                       Pg 1 of 28
19-23802-rdd   Doc 357   Filed 12/23/19 Entered 12/23/19 23:40:39   Main Document
                                       Pg 2 of 28
        19-23802-rdd                                     Doc 357                           Filed 12/23/19 Entered 12/23/19 23:40:39                                                                               Main Document
                                                                                                         Pg 3 of 28
In re AGERA ENERGY LLC, et al.                                                                                                                                                                                                                 Case No. 19-23802
                            Debtor                                                                                                                                                                          MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Agera Energy, LLC)


                                                                                         SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the
date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the seven bank account columns. The amounts reported in the "PROJECTED" columns
should be taken from the SMALL BUSINESS INITIAL REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                                                     BANK ACCOUNTS                                                                    CURRENT              CUMULATIVE
                                                                          FNBCT                   FNBCT              FNBCT             FNBCT             FNBCT               JPM                  JPM                  MONTH              FILING TO DATE
                                                                      Collateral Acct       Lockbox Acct          Operating Acct     Revenue Acct       Tax Acct        Collateral Acct     Money Market Acct           ACTUAL                  ACTUAL

CASH BEGINNING OF MONTH                                                     27,499.53                5,000.00       1,310,159.67          31,643.11       61,486.47      48,162,803.93            1,061,790.63         50,660,383.34             17,432,656.99

RECEIPTS
ACCOUNTS RECEIVABLE                                                                -             4,883,512.00            1,078.63     30,132,199.12                -                  -                    -           35,016,789.75             73,916,459.43
RETURNED CHECKS / REJECTED PAYMENTS                                                -                      -                   -                 -                  -                  -                    -                      -                 122,034.29
INTERCOMPANY TRANSFERS                                                             -                      -           145,674.00       4,882,430.40    1,461,896.28      34,878,577.32                     -           41,368,578.00             88,537,964.78
INTERDEBTOR TRANSFERS                                                              -                      -                   -                 -                  -                  -                    -                      -                 275,037.05
INTEREST                                                                         28.25                    -                   -                 -                  -                  -                 348.80                377.05                    856.63
  TOTAL RECEIPTS                                                                 28.25           4,883,512.00         146,752.63      35,014,629.52    1,461,896.28      34,878,577.32                  348.80         76,385,744.80            162,852,352.18


DISBURSEMENTS
PAYROLL, BENEFITS & EMPLOYEE COMMISSIONS                                           -                      -                   -                 -                  -                  -                    -                      -                         -
BROKER COMMISSIONS                                                                 -                      -                   -                 -                  -                  -                    -                      -                         -
GAS/ENERGY/CAPACITY/ANCILLARIES                                                    -                      -               (128.44)              -                  -    (35,375,831.56)                    -           (35,375,960.00)           (36,114,848.84)
ISOS                                                                               -                      -                   -                 -                  -      (3,802,630.55)                   -            (3,802,630.55)            (4,045,856.14)
TDSP                                                                               -                      -                   -                 -                  -        (941,995.74)                   -              (941,995.74)            (2,068,807.48)
SBOS                                                                               -                      -                   -                 -                  -                  -                    -                      -                         -
RECS                                                                               -                      -                   -                 -                  -           (1,352.57)                  -                (1,352.57)                (1,352.57)
CUSTOMER REFUNDS                                                                   -                      -                   -                 -                  -                  -                    -                      -                         -
SALES, USE, & OTHER TAXES                                                          -                      -          (127,262.12)               -      (1,341,808.68)                 -                    -            (1,469,070.80)            (3,147,288.92)
SELLING, GENERAL, & ADMINISTRATIVE                                                 -                      -                   -          (21,777.60)               -        (100,930.84)                   -              (122,708.44)              (164,282.37)
PROFESSIONAL FEES                                                                  -                      -                   -                 -                  -        (101,909.20)                   -              (101,909.20)              (101,909.20)
INTERCOMPANY TRANSFERS                                                             -         (4,882,430.40)                   -      (34,878,577.32)               -      (1,607,570.28)                   -           (41,368,578.00)           (88,537,964.78)
INTERDEBTOR TRANSFERS                                                              -                      -                   -                 -        (12,093.00)        (647,198.25)                   -              (659,291.25)              (981,245.75)
OTHER                                                                              -                (1,081.60)                -          (49,034.71)               -                  -                    -               (50,116.31)               (72,537.84)
COLLATERAL POSTINGS                                                                -                      -                   -                 -                  -      (1,600,000.00)                   -            (1,600,000.00)            (3,496,400.00)
U.S. TRUSTEE QUARTERLY FEES                                                        -                      -                   -                 -                  -                  -                    -                      -                         -
COURT COSTS                                                                        -                      -                   -                 -                  -                  -                    -                      -                         -
TOTAL DISBURSEMENTS                                                                -         (4,883,512.00)          (127,390.56)    (34,949,389.63)   (1,353,901.68)   (44,179,418.99)                    -           (85,493,612.86)          (138,732,493.89)


NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)                                      28.25                    -            19,362.07          65,239.89      107,994.60       (9,300,841.67)                348.80          (9,107,868.06)           24,119,858.29


CASH - END OF MONTH (BANK BALANCE)                                          27,527.78                5,000.00       1,329,521.74          96,883.00      169,481.07      38,861,962.26            1,062,139.43         41,552,515.28             41,552,515.28
CHECK FLOAT                                                                        -                      -            90,601.06                -          1,790.00                   -                    -               92,391.06                 92,391.06
BOOK BALANCE                                                                27,527.78                5,000.00       1,238,920.68          96,883.00      167,691.07      38,861,962.26            1,062,139.43         41,460,124.22             41,460,124.22

* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


*The Transfers line item reflects transfers from the Revenue Account to the Operating Account.
                                                                                                                 THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                                                                              85,493,612.86
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                                                               (42,027,869.25)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                                                                0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                                                                  43,465,743.61




                                                                                                                                                                                                                                                         FORM MOR1
                                                                                                                                                                                                                                                             (02/19)
       19-23802-rdd                          Doc 357                   Filed 12/23/19 Entered 12/23/19 23:40:39                                                                  Main Document
                                                                                     Pg 4 of 28

In re AGERA ENERGY LLC, et al.                                                                                                                                                                         Case No. 19-23802
                             Debtor                                                                                                                                 MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Energy.Me, LLC)


                                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the five bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                              BANK ACCOUNTS                                                   CURRENT              CUMULATIVE
                                                                         FNBCT               FNBCT                  JPM                JPM               JPM                   MONTH              FILING TO DATE
                                                                     Collection Acct     Operating Acct        Collateral Acct    Collection Acct   Collection Acct             ACTUAL                  ACTUAL

CASH BEGINNING OF MONTH                                                     5,000.00             26,607.56       7,326,640.36                 -           1,827.00              7,360,074.92              2,646,221.07

RECEIPTS
ACCOUNTS RECEIVABLE                                                    1,166,115.59                    -                    -      2,562,450.40      1,377,917.05               5,106,483.04             10,351,508.18
RETURNED CHECKS / REJECTED PAYMENTS                                               -                    -                    -                 -                 -                        -                          -
INTERCOMPANY TRANSFERS                                                            -         485,292.25           4,957,421.47                 -                 -               5,442,713.72             11,255,355.71
INTERDEBTOR TRANSFERS                                                             -                    -                    -                 -                 -                        -                          -
INTEREST                                                                          -                    -                    -                 -                 -                        -                          -
  TOTAL RECEIPTS                                                       1,166,115.59         485,292.25           4,957,421.47      2,562,450.40      1,377,917.05              10,549,196.76             21,606,863.89


DISBURSEMENTS
PAYROLL, BENEFITS & EMPLOYEE COMMISSIONS                                          -                    -                    -                 -                 -                        -                          -
BROKER COMMISSIONS                                                                -                    -                    -                 -                 -                        -                          -
GAS/ENERGY/CAPACITY/ANCILLARIES                                                   -                (133.95)     (5,000,000.00)                -                 -              (5,000,133.95)             (5,000,133.95)
ISOS                                                                              -                    -           (17,060.79)                -                 -                 (17,060.79)                (17,549.97)
TDSP                                                                              -                    -                    -                 -                 -                        -                      (100.00)
SBOS                                                                              -         (421,556.05)                    -                 -                 -                (421,556.05)              (915,660.48)
RECS                                                                              -                    -                (48.47)               -                 -                     (48.47)                   (412.47)
CUSTOMER REFUNDS                                                                  -                    -                    -                 -         (16,565.41)               (16,565.41)                (16,565.41)
SALES, USE, & OTHER TAXES                                                         -          (34,969.15)                    -                 -                 -                 (34,969.15)                (63,876.70)
SELLING, GENERAL, & ADMINISTRATIVE                                           (203.16)        (18,646.94)             (2,218.91)               -                 -                 (21,069.01)                (28,275.14)
PROFESSIONAL FEES                                                                 -                    -                    -                 -                 -                        -                          -
INTERCOMPANY TRANSFERS                                                (1,165,912.43)                   -          (485,292.25)    (2,562,450.40)    (1,229,058.64)             (5,442,713.72)           (11,255,355.71)
INTERDEBTOR TRANSFERS                                                             -                    -                    -                 -                 -                        -                          -
OTHER                                                                             -                    -                    -                 -                 -                        -                          -
COLLATERAL POSTINGS                                                               -                    -                    -                 -                 -                        -                          -
U.S. TRUSTEE QUARTERLY FEES                                                       -                    -                    -                 -                 -                        -                          -
COURT COSTS                                                                       -                    -                    -                 -                 -                        -                          -
TOTAL DISBURSEMENTS                                                   (1,166,115.59)        (475,306.09)        (5,504,620.42)    (2,562,450.40)    (1,245,624.05)            (10,954,116.55)           (17,297,929.83)


NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)                                       -               9,986.16        (547,198.95)                -        132,293.00                (404,919.79)             4,308,934.06



CASH - END OF MONTH (BANK BALANCE)                                          5,000.00             36,593.72       6,779,441.41                 -        134,120.00               6,955,155.13              6,955,155.13
CHECK FLOAT                                                                       -              18,301.91                  -                 -                 -                  18,301.91                 18,301.91

BOOK BALANCE                                                                5,000.00             18,291.81       6,779,441.41                 -        134,120.00               6,936,853.22              6,936,853.22
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


*The Transfers line item reflects transfers from the Revenue Account to the Operating Account.
                                                                                 THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                                      10,954,116.55
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                                        (5,442,713.72)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                                        0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                                           5,511,402.83




                                                                                                                                                                                                             FORM MOR1
                                                                                                                                                                                                                 (02/19)
       19-23802-rdd                       Doc 357               Filed 12/23/19 Entered 12/23/19 23:40:39                                                    Main Document
                                                                              Pg 5 of 28

In re AGERA ENERGY LLC, et al.                                                                                                                                                 Case No. 19-23802
                             Debtor                                                                                                         MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Aequitas, LLC)


                                                    SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                  BANK ACCOUNTS                                       CURRENT              CUMULATIVE
                                                                        FNBCT               FNBCT                JPM                JPM                MONTH              FILING TO DATE
                                                                     Collection Acct     Operating Acct     Collateral Acct    Collection Acct          ACTUAL                  ACTUAL

CASH BEGINNING OF MONTH                                                    4,909.46              5,000.00              64.09     1,039,349.53           1,049,323.08                663,167.48

RECEIPTS
ACCOUNTS RECEIVABLE                                                              -          327,461.81                   -                  -             327,461.81                714,122.45
RETURNED CHECKS / REJECTED PAYMENTS                                              -                    -                  -                  -                     -                         -
INTERCOMPANY TRANSFERS                                                     4,251.33                   -                  -         327,461.81             331,713.14                718,373.78
INTERDEBTOR TRANSFERS                                                     12,093.00                   -                  -                  -              12,093.00                 25,637.00
INTEREST                                                                         -                    -                  -                  -                     -                         -
  TOTAL RECEIPTS                                                          16,344.33         327,461.81                   -         327,461.81             671,267.95               1,458,133.23


DISBURSEMENTS
PAYROLL, BENEFITS & EMPLOYEE COMMISSIONS                                         -                    -                  -                  -                     -                         -
BROKER COMMISSIONS                                                               -                    -                  -                  -                     -                         -
GAS/ENERGY/CAPACITY/ANCILLARIES                                                  -                    -                  -                  -                     -                         -
ISOS                                                                             -                    -                  -                  -                     -                         -
TDSP                                                                             -                    -                  -                  -                     -                         -
SBOS                                                                             -                    -                  -                  -                     -                         -
RECS                                                                             -                    -                  -                  -                     -                         -
CUSTOMER REFUNDS                                                                 -                    -                  -                  -                     -                         -
SALES, USE, & OTHER TAXES                                                        -                    -                  -                  -                     -                  (13,794.00)
SELLING, GENERAL, & ADMINISTRATIVE                                        (4,254.14)                  -                  -             (252.09)             (4,506.23)                (4,761.27)
PROFESSIONAL FEES                                                                -                    -                  -                  -                     -                         -
INTERCOMPANY TRANSFERS                                                           -         (327,461.81)                  -           (4,251.33)           (331,713.14)              (718,373.78)
INTERDEBTOR TRANSFERS                                                            -                    -                  -                  -                     -                         -
OTHER                                                                            -                    -                  -                  -                     -                         -
COLLATERAL POSTINGS                                                              -                    -                  -                  -                     -                         -
U.S. TRUSTEE QUARTERLY FEES                                                      -                    -                  -                  -                     -                         -
COURT COSTS                                                                      -                    -                  -                  -                     -                         -
TOTAL DISBURSEMENTS                                                       (4,254.14)       (327,461.81)                  -           (4,503.42)           (336,219.37)              (736,929.05)


NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)                               12,090.19                   -                  -         322,958.39             335,048.58                721,204.18



CASH - END OF MONTH (BANK BALANCE)                                        16,999.65              5,000.00              64.09     1,362,307.92           1,384,371.66               1,384,371.66
CHECK FLOAT                                                                      -                    -                  -                  -                     -                         -
BOOK BALANCE                                                              16,999.65              5,000.00              64.09     1,362,307.92           1,384,371.66               1,384,371.66
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


*The Transfers line item reflects transfers from the Revenue Account to the Operating Account.
                                                                       THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                                                                                                 336,219.37
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                  (331,713.14)
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                                0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                        4,506.23




                                                                                                                                                                                     FORM MOR1
                                                                                                                                                                                         (02/19)
       19-23802-rdd                     Doc 357               Filed 12/23/19 Entered 12/23/19 23:40:39                                         Main Document
                                                                            Pg 6 of 28

In re AGERA ENERGY LLC, et al.                                                                                                                                   Case No. 19-23802
                            Debtor                                                                                            MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Agera Holdings, LLC)


                                                 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the one bank account column. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                             BANK ACCOUNTS                 CURRENT                     CUMULATIVE
                                                                                                    FNBCT                   MONTH                     FILING TO DATE
                                                                                                 Collection Acct            ACTUAL                          ACTUAL

CASH BEGINNING OF MONTH                                                                                       79,880.27          79,880.27                             718,262.08

RECEIPTS
ACCOUNTS RECEIVABLE                                                                                                 -                   -                                     -
RETURNED CHECKS / REJECTED PAYMENTS                                                                                 -                   -                                     -
INTERCOMPANY TRANSFERS                                                                                              -                   -                                     -
INTERDEBTOR TRANSFERS                                                                                       647,198.25          647,198.25                             955,608.75
INTEREST                                                                                                            -                   -                                     -
  TOTAL RECEIPTS                                                                                            647,198.25          647,198.25                             955,608.75


DISBURSEMENTS
PAYROLL, BENEFITS & EMPLOYEE COMMISSIONS                                                                    (623,256.91)        (623,256.91)                        (1,253,442.05)
BROKER COMMISSIONS                                                                                                  -                   -                                     -
GAS/ENERGY/CAPACITY/ANCILLARIES                                                                                     -                   -                                     -
ISOS                                                                                                                -                   -                                     -
TDSP                                                                                                                -                   -                                     -
SBOS                                                                                                                -                   -                                     -
RECS                                                                                                                -                   -                                     -
CUSTOMER REFUNDS                                                                                                    -                   -                                     -
SALES, USE, & OTHER TAXES                                                                                           -                   -                                     -
SELLING, GENERAL, & ADMINISTRATIVE                                                                           (58,711.80)         (58,711.80)                          (100,281.92)
PROFESSIONAL FEES                                                                                                   -                   -                                     -
INTERCOMPANY TRANSFERS                                                                                              -                   -                                     -
INTERDEBTOR TRANSFERS                                                                                               -                   -                             (275,037.05)
OTHER                                                                                                               -                   -                                     -
COLLATERAL POSTINGS                                                                                                 -                   -                                     -
U.S. TRUSTEE QUARTERLY FEES                                                                                         -                   -                                     -
COURT COSTS                                                                                                         -                   -                                     -
TOTAL DISBURSEMENTS                                                                                         (681,968.71)        (681,968.71)                        (1,628,761.02)


NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)                                                                  (34,770.46)         (34,770.46)                          (673,152.27)


CASH - END OF MONTH (BANK BALANCE)                                                                            45,109.81          45,109.81                              45,109.81
CHECK FLOAT                                                                                                   23,610.30          23,610.30                              23,610.30
BOOK BALANCE                                                                                                  21,499.51          21,499.51                              21,499.51
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


*The Transfers line item reflects transfers from the Revenue Account to the Operating Account.
                                                                    THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                                                                                                                    681,968.71
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                            -
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                  0
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                        681,968.71




                                                                                                                                                                       FORM MOR1
                                                                                                                                                                           (02/19)
       19-23802-rdd                       Doc 357               Filed 12/23/19 Entered 12/23/19 23:40:39                                           Main Document
                                                                              Pg 7 of 28

In re AGERA ENERGY LLC, et al.                                                                                                                                        Case No. 19-23802
                             Debtor                                                                                                MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Utility Recoveries, LLC)


                                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the one bank account column. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                           BANK ACCOUNTS                 CURRENT                         CUMULATIVE
                                                                                                    FNBCT                 MONTH                         FILING TO DATE
                                                                                                 Collection Acct          ACTUAL                              ACTUAL

CASH BEGINNING OF MONTH                                                                                       2,109.80         2,109.80                                       2,109.80

RECEIPTS
ACCOUNTS RECEIVABLE                                                                                                -                  -                                            -
RETURNED CHECKS / REJECTED PAYMENTS                                                                                -                  -                                            -
TRANSFERS                                                                                                          -                  -                                            -
INTEREST                                                                                                           -                  -                                            -
  TOTAL RECEIPTS                                                                                                   -                  -                                            -


DISBURSEMENTS
PAYROLL, BENEFITS & EMPLOYEE COMMISSIONS                                                                           -                  -                                            -
BROKER COMMISSIONS                                                                                                 -                  -                                            -
GAS/ENERGY/CAPACITY/ANCILLARIES                                                                                    -                  -                                            -
ISOS                                                                                                               -                  -                                            -
TDSP                                                                                                               -                  -                                            -
SBOS                                                                                                               -                  -                                            -
RECS                                                                                                               -                  -                                            -
CUSTOMER REFUNDS                                                                                                   -                  -                                            -
SALES, USE, & OTHER TAXES                                                                                          -                  -                                            -
SELLING, GENERAL, & ADMINISTRATIVE                                                                                 -                  -                                            -
PROFESSIONAL FEES                                                                                                  -                  -                                            -
TRANSFERS                                                                                                          -                  -                                            -
OTHER                                                                                                              -                  -                                            -
COLLATERAL POSTINGS                                                                                                -                  -                                            -
U.S. TRUSTEE QUARTERLY FEES                                                                                        -                  -                                            -
COURT COSTS                                                                                                        -                  -                                            -
TOTAL DISBURSEMENTS                                                                                                -                  -                                            -


NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS)                                                                        -                  -                                            -



CASH - END OF MONTH (BANK BALANCE)                                                                            2,109.80         2,109.80                                       2,109.80
CHECK FLOAT                                                                                                        -                  -                                            -
BOOK BALANCE                                                                                                  2,109.80         2,109.80                                       2,109.80
* COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


*The Transfers line item reflects transfers from the Revenue Account to the Operating Account.
                                                                       THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

TOTAL DISBURSEMENTS                                                                                                                                                                -
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                                                                                 -
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                                                                                                   -
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                                                                                                    -




                                                                                                                                                                           FORM MOR1
                                                                                                                                                                               (02/19)
                        19-23802-rdd     Doc 357   Filed 12/23/19 Entered 12/23/19 23:40:39                  Main Document
                                                                 Pg 8 of 28


In re AGERA ENERGY LLC, et al.                                                                                                         Case No. 19-23802
                Debtor                                                                              MOR Reporting Period: November 1 - November 30, 2019


                                                              BANK BALANCES
                                                           Continuation Sheet for MOR-1



Name                                       Bank                Account Name                Bank         10/4/2019        10/31/2019       11/30/2019
                                                                                          Account        Balance          Balance          Balance
Agera Energy Cash Collateral Account   FNBCT       Collateral Account                      1550            27,470.37         27,499.53        27,527.78
Agera Energy Lockbox Account           FNBCT       Collection Account                      2144              5,000.00         5,000.00         5,000.00
Agera Operating Account                FNBCT       Operating Account                       0255         1,146,992.97      1,310,159.67     1,329,521.74
Agera Revenue Account                  FNBCT       Collection Account                      8762            79,752.72         31,643.11        96,883.00
Agera Tax Account                      FNBCT       Tax Account                             8952            70,231.59         61,486.47       169,481.07
Agera Treasury Account                 JPM         Collateral Account                      5135        15,041,869.13     48,162,803.93    38,861,962.26
Agera Money Market Account             JPM         Money Market Account (Restricted)       9791         1,061,340.21      1,061,790.63     1,062,139.43
Energy.Me Checking                     FNBCT       Collection Account                      8852              5,000.00         5,000.00         5,000.00
Energy.Me Midwest LLC                  FNBCT       Operating Account                       2087            60,593.83         26,607.56        36,593.72
Energy.Me Midwest Collateral           JPM         Collateral Account                      1500         2,505,243.03      7,326,640.36     6,779,441.41
Energy.Me Midwest Deposit              JPM         Collection Account                      1520                   -                -                -
Energy.Me Midwest Lockbox              JPM         Collection Account                      1580            75,384.21          1,827.00       134,120.00
Aequitas Energy Operating Account      FNBCT       Operating Account                       4610              5,185.80         4,909.46        16,999.65
Aequitas Energy Revenue Account        FNBCT       Collection Account                      8739              5,000.00         5,000.00         5,000.00
Aequitas Payroll Account               FNBCT       Payroll Account                         8945                 64.09            64.09            64.09
Aequitas Treasury Account              JPM         Collateral Account                      0038           652,917.59      1,039,349.53     1,362,307.92
Agera Holdings Payroll Account         FNBCT       Payroll Account                         8804           718,262.08         79,880.27        45,109.81
URC Checking                           FNBCT       Checking Account                        0016              2,109.80         2,109.80         2,109.80
Total Debtor Accounts                                                                                  21,462,417.42     59,151,771.41    49,939,261.68

Summary by Entity
   Agera Energy                                                                                        17,432,656.99     50,660,383.34    41,552,515.28
   Energy.Me                                                                                            2,646,221.07      7,360,074.92     6,955,155.13
   Aequitas Energy                                                                                        663,167.48      1,049,323.08     1,384,371.66
   Agera Holdings                                                                                         718,262.08         79,880.27        45,109.81
   Utility Recovery                                                                                         2,109.80          2,109.80         2,109.80
Total Debtor Accounts                                                                                  21,462,417.42     59,151,771.41    49,939,261.68



                                                                                                                                                FORM MOR-1a
                                                                                                                                                      (02/19)
                              19-23802-rdd            Doc 357      Filed 12/23/19 Entered 12/23/19 23:40:39                              Main Document
                                                                                 Pg 9 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                                 Case No. 19-23802
                 Debtor                                                                                                                     MOR Reporting Period: November 1 - November 30, 2019


                                                                                     BANK BALANCES
                                                                                  Continuation Sheet for MOR-1



Name                                           Bank                 Account Name              Bank Account       11/1/19 Balance     November Debits      November Credits    11/30/19 Balance
Agera Energy Cash Collateral Account   FNBCT             Collateral Account                       1550                   27,499.53                 -                  28.25           27,527.78
Agera Energy Lockbox Account           FNBCT             Collection Account                       2144                    5,000.00       (4,883,512.00)        4,883,512.00            5,000.00
Agera Operating Account                FNBCT             Operating Account                        0255                1,310,159.67         (127,390.56)          146,752.63        1,329,521.74
Agera Revenue Account                  FNBCT             Collection Account                       8762                   31,643.11      (34,949,389.63)       35,014,629.52           96,883.00
Agera Tax Account                      FNBCT             Tax Account                              8952                   61,486.47       (1,353,901.68)        1,461,896.28          169,481.07
Agera Treasury Account                 JPM               Collateral Account                       5135               48,162,803.93      (44,179,418.99)       34,878,577.32       38,861,962.26
Agera Money Market Account             JPM               Money Market Account (Restricted)        9791                1,061,790.63                 -                 348.80        1,062,139.43
Energy.Me Checking                     FNBCT             Collection Account                       8852                    5,000.00       (1,166,115.59)        1,166,115.59            5,000.00
Energy.Me Midwest LLC                  FNBCT             Operating Account                        2087                   26,607.56         (475,306.09)          485,292.25           36,593.72
Energy.Me Midwest Collateral           JPM               Collateral Account                       1500                7,326,640.36       (5,504,620.42)        4,957,421.47        6,779,441.41
Energy.Me Midwest Deposit              JPM               Collection Account                       1520                         -         (2,562,450.40)        2,562,450.40                 -
Energy.Me Midwest Lockbox              JPM               Collection Account                       1580                    1,827.00       (1,245,624.05)        1,377,917.05          134,120.00
Aequitas Energy Operating Account      FNBCT             Operating Account                        4610                    4,909.46           (4,254.14)           16,344.33           16,999.65
Aequitas Energy Revenue Account        FNBCT             Collection Account                       8739                    5,000.00         (327,461.81)          327,461.81            5,000.00
Aequitas Payroll Account               FNBCT             Payroll Account                          8945                       64.09                 -                    -                 64.09
Aequitas Treasury Account              JPM               Collateral Account                       0038                1,039,349.53           (4,503.42)          327,461.81        1,362,307.92
Agera Holdings Payroll Account         FNBCT             Payroll Account                          8804                   79,880.27         (681,968.71)          647,198.25           45,109.81
URC Checking                           FNBCT             Checking Account                         0016                    2,109.80                 -                    -              2,109.80
Total Debtor Accounts                                                                                                59,151,771.41      (97,465,917.49)       88,253,407.76       49,939,261.68


Summary by Entity
     Agera Energy                                                                                                   50,660,383.34       (85,493,612.86)       76,385,744.80       41,552,515.28
     Energy.Me                                                                                                       7,360,074.92       (10,954,116.55)       10,549,196.76        6,955,155.13
     Aequitas Energy                                                                                                 1,049,323.08          (336,219.37)          671,267.95        1,384,371.66
     Agera Holdings                                                                                                     79,880.27          (681,968.71)          647,198.25           45,109.81
     Utility Recovery                                                                                                    2,109.80                  -                    -              2,109.80
Total Debtor Accounts                                                                                               59,151,771.41       (97,465,917.49)       88,253,407.76       49,939,261.68
     19-23802-rdd                      Doc 357                Filed 12/23/19 Entered 12/23/19 23:40:39                                                         Main Document
                                                                           Pg 10 of 28
In re AGERA ENERGY LLC, et al.                                                                                                                                             Case No. 19-23802
Collateral and Prepayment Balances as of November 30, 2019                                                                              MOR Reporting Period: November 1 - November 30, 2019

           Company                        Beneficiary Name                       Commodity             Type                Issued By                   State              Cash
          Agera         ERCOT                                               Electric/Collateral         ISO                                 Texas                     3,000,000.00
          Agera         MISO                                                Electric/Collateral         ISO                                 Michigan, Illinois        3,000,000.00
          Energy.Me     MISO                                                Electric/Collateral         ISO                                                           1,000,000.00
          Agera         NEISO                                               Electric/Collateral         ISO                Black Rock       New England              11,000,000.00
          Agera         NYISO                                               Electric/Collateral         ISO                                 New York                  6,000,000.00
          Agera         ERCOT                                               Electric/PrePaid            ISO                                 Texas                         304,765.85
          Agera         NEISO                                               Electric/PrePaid            ISO                                 New England                    64,224.44
          Agera         NYISO                                               Electric/PrePaid            ISO                                 New York                      631,469.91
          Agera         NEW JERSEY NATURAL GAS                              Gas                         LDC                                 New Jersey                       75,000
          Agera         NICOR (Gas)                                         Gas                         LDC                                 Illinois                         38,000
          Agera         National Fuel Gas Supply                            Gas                         LDC                                 New York                         30,000
          Agera         Nexus Gas Transmission                              Gas                         LDC                                 Ohio                             16,000
          Agera         National Fuel Gas Distribution - PA                 Gas                         LDC                                 Pennsylvania                      8,500
          Agera         National Fuel Gas Distribution - NY                 Gas                         LDC                                 New York                          7,300
          Agera         Iroqois Gas Transmission                            Gas                         Pipe                                New York                         65,000
          Agera         Columbia Gas & Gulf Transmission                    Gas                         Pipe                                Pipe - Multi State              130,000
          Agera         Panhandle East/Trunkline Gas/FL Gas/TranswesternGas                             Pipe                                TX, FL                            5,000
          Agera         Transcontinental Gas Pipeline                       Gas                         Pipe                                Pipe - Multi State               30,000
          Agera         Empire Pipeline Inc                                 Gas                         Pipe                                New York                          8,000
          Agera         CA PUC                                              Electric                    PUC                                 California                       25,000
          Energy.Me     BP Energy Company                                   BP                        Supplier                                                              100,000
          Agera         BP Trading - Independent Collateral Account         Electric                  Supplier                              Supplier - Multi State         5,250,000
          Agera         Washington International/SWISS RE                                         Surety Collateral    JPM Chase Bank                                      1,000,000
          Agera         Centerpoint Energy                                  Electric                   TDSP                                 Texas                            88,654
          Agera         Oncor                                               Electric                   TDSP                                 Texas                             8,419
          Agera         Public Service Electric & Gas (PSEG - Elec)         Electric                   Utility                              New Jersey                      160,000
          Agera         AEP - Energy (TC-2)                                 Electric                   Utility                              Texas                            82,599
          Agera         AEP - Energy (TC-3)                                 Electric                   Utility                              Texas                            46,101
          Agera         PECO                                                Electric                   Utility                              PA, NJ                           35,000
          Agera         WASHINGTON GAS LIGHT CO.                            Gas                        Utility            Washington        Washington DC                  1,096,400
          Agera         Duke Energy Ohio (Natural Gas)                      Gas                        Utility                              Ohio                            100,000
          Agera         Public Service Electric & Gas (PSEG - Gas)          Gas                        Utility                              New Jersey                       50,000
          Agera         Pacific Gas & Electric (PGE)                        Gas                        Utility          Bank of America     California                       40,000
          Agera         National Grid dba Boston Gas & Colonial Energy      Gas                        Utility        Liberty               Massachusets                     12,500
          Energy.Me     First Energy Ohio                                   Electric                   Utility                                                              142,000
          Energy.Me     Duke Energy                                         Electric                   Utility                                                               65,000
          Energy.Me     PSEG                                                Electric                   Utility                                                               65,000
          Energy.Me     Atlantic City Electric                              Electric                   Utility                                                               25,000
          Energy.Me     BGE                                                 Electric                   Utility                                                               25,000
          Energy.Me     Delmarva MD                                         Electric                   Utility                                                               25,000
          Energy.Me     PEPCO                                               Electric                   Utility                                                               25,000
          Energy.Me     PEPCO                                               Electric                   Utility                                                               25,000
          Energy.Me JCPL                                                    Electric                   Utility                                                                17,800
          Total Cash Collateral Support                                                                                                                                   33,922,733

*Does not reflect approximately $30k of old Glacial related posted collateral cash, $9.086 million outstanding Surety Bonds and $6.49 million BP issued Guaranties/LCs,
and other Global BP Supply Guarantees.
*The Debtor is currently reviewing the manner in which the ISOs are holding collateral and prepaid amounts.
   19-23802-rdd                  Doc 357       Filed 12/23/19 Entered 12/23/19 23:40:39                                                                  Main Document
                                                            Pg 11 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                      Case No. 19-23802
             Debtor                                                                                                              MOR Reporting Period: November 1 - November 30, 2019


                                                          SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                  This schedule is to include all retained professional payments from case inception to current month.

                                     Amount                                                           Check                         Amount Paid             Year-To-Date (Postpetition)
     Payee         Period Covered   Approved                   Payor                             Number     Date                Fees       Expenses           Fees          Expenses
                       Nov-19                  Gray & Company LLC                                         11/4/2019            51,383.45          -           51,383.45                 -
                       Dec-19                  Gray & Company LLC                                        11/25/2019            50,525.75          -          101,909.20                 -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -
                                                                                                                                                                    -                   -




                                                                                                                                                                                 FORM MOR-1b
                                                                                                                                                                                       (04/07)
   19-23802-rdd                    Doc 357              Filed 12/23/19 Entered 12/23/19 23:40:39                                                 Main Document
                                                                     Pg 12 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                Case No. 19-23802
                        Debtor                                                                                             MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Agera Energy, LLC)

                                                                   STATEMENT OF OPERATIONS
                                                                                (Income Statement)

The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
consistent with previous methods. The Statement of Operations is currently not available for October and November 2019.
The Statement of Operations below reflects September 2019.

Cash Beginning of Month
                                                                                                                   Month                               Year to Date
RECEIPTS
Electricity Revenue                                                                                                          37,422,787.80                       328,420,595.54
Natural Gas Revenue                                                                                                             972,609.20                        27,825,385.11
Sales Refunds                                                                                                                   -54,229.57                          -480,338.31
Net Revenue                                                                                                                  38,341,167.43                       355,765,642.34
COST OF GOODS SOLD
Electricity COGS                                                                                                             30,127,257.97                       291,393,441.69
Natural gas COGS                                                                                                              1,336,231.10                        28,164,226.86
Realized (gain)/loss derivatives electricity                                                                                  2,285,140.89                        22,964,874.66
Realized (gain)/loss derivatives gas                                                                                                  0.00                          -284,570.00
RECs                                                                                                                          2,368,985.23                        22,526,090.06
MTM electricity                                                                                                                       0.00                                 0.00
MTM gas                                                                                                                               0.00                                 0.00
GRT expense electricity                                                                                                         436,062.50                         3,158,085.00
GRT expense gas                                                                                                                   2,404.97                            82,434.37
Power supply coordination cost                                                                                                        0.00                                 0.00
Cost of Goods Sold                                                                                                           36,556,082.66                       368,004,582.64
Gross Profit                                                                                                                  1,785,084.77                       -12,238,940.30
SELLING, GENERAL AND ADMINISTRATIVE
External commissions                                                                                                          1,724,340.66                        13,953,589.04
Internal commissions                                                                                                                  0.00                                 0.00
Other operating expenses                                                                                                      1,478,433.39                        17,855,868.46
State franchise fee                                                                                                                   0.00                           -91,398.05
Bad debt                                                                                                                              0.00                           693,233.63
Total Operating Expenses Before Depreciation                                                                                  3,202,774.05                        32,411,293.08
Depreciation and amortization                                                                                                   104,986.46                           849,439.09
Net Profit (Loss) Before Other Income & Expenses                                                                             -1,522,675.74                       -45,499,672.47
OTHER INCOME AND EXPENSES
Real Estate - Net Operating Income                                                                                                    0.00                                 0.00
Interest expense, net                                                                                                           659,951.01                         4,706,414.49
Acquisition and transition expense                                                                                                    0.00                                 0.00
Net Profit (Loss) Before Reorganization Items                                                                                -2,182,626.75                       -50,206,086.96
REORGANIZATION ITEMS
Professional Fees                                                                                                                     0.00                                 0.00
U. S. Trustee Quarterly Fees                                                                                                          0.00                                 0.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                                          0.00                                 0.00
Gain (Loss) from Sale of Equipment                                                                                                    0.00                                 0.00
Other Reorganization Expenses (attach schedule)                                                                                       0.00                                 0.00
Total Reorganization Expenses                                                                                                         0.00                                 0.00
Income Taxes                                                                                                                          0.00                                 0.00
Net Profit (Loss)                                                                                                            -2,182,626.75                       -50,206,086.96
*All payroll, hedge-related and SGA liabilities that are reflected in Agera have not been fully allocated to the
other entities (Agera Holdings, Energy.Me and Aequitas).
*The October and November financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                      FORM MOR-2
                                                                                                                                                                           (04/07)
   19-23802-rdd                    Doc 357              Filed 12/23/19 Entered 12/23/19 23:40:39                                                 Main Document
                                                                     Pg 13 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                Case No. 19-23802
                        Debtor                                                                                             MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Energy.Me, LLC)

                                                                   STATEMENT OF OPERATIONS
                                                                                (Income Statement)

The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
consistent with previous methods. The Statement of Operations is currently not available for October and November 2019.
The Statement of Operations below reflects September 2019.

Cash Beginning of Month
                                                                                                                   Month                               Year to Date
RECEIPTS
Electricity Revenue                                                                                                           4,827,923.15                        47,200,130.54
Natural Gas Revenue                                                                                                                   0.00                                 0.00
Sales Refunds                                                                                                                         0.00                           -22,505.17
Net Revenue                                                                                                                   4,827,923.15                        47,177,625.37
COST OF GOODS SOLD
Electricity COGS                                                                                                              4,449,494.18                        34,939,035.67
Natural gas COGS                                                                                                                      0.00                                 0.00
Realized (gain)/loss derivatives electricity                                                                                          0.00                                 0.00
Realized (gain)/loss derivatives gas                                                                                                  0.00                                 0.00
RECs                                                                                                                                 56.27                          -456,863.42
MTM electricity                                                                                                                       0.00                                 0.00
MTM gas                                                                                                                               0.00                                 0.00
GRT expense electricity                                                                                                          18,589.47                           173,474.78
GRT expense gas                                                                                                                       0.00                                 0.00
Power supply coordination cost                                                                                                        0.00                                 0.00
Cost of Goods Sold                                                                                                            4,468,139.92                        34,655,647.03
Gross Profit                                                                                                                    359,783.23                        12,521,978.34
SELLING, GENERAL AND ADMINISTRATIVE
External commissions                                                                                                            314,794.96                            1,984,659.27
Internal commissions                                                                                                                  0.00                                    0.00
Other operating expenses                                                                                                       -165,137.42                              371,918.85
State franchise fee                                                                                                                   0.00                                    0.00
Bad debt                                                                                                                              0.00                              120,549.97
Total Operating Expenses Before Depreciation                                                                                    149,657.54                            2,477,128.09
Depreciation and amortization                                                                                                   116,295.59                              930,364.72
Net Profit (Loss) Before Other Income & Expenses                                                                                 93,830.10                            9,114,485.53
OTHER INCOME AND EXPENSES
Real Estate - Net Operating Income                                                                                                   0.00                                     0.00
Interest expense, net                                                                                                           51,764.39                               226,643.11
Acquisition and transition expense                                                                                                   0.00                                     0.00
Net Profit (Loss) Before Reorganization Items                                                                                   42,065.71                             8,887,842.42
REORGANIZATION ITEMS
Professional Fees                                                                                                                    0.00                                     0.00
U. S. Trustee Quarterly Fees                                                                                                         0.00                                     0.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                                         0.00                                     0.00
Gain (Loss) from Sale of Equipment                                                                                                   0.00                                     0.00
Other Reorganization Expenses (attach schedule)                                                                                      0.00                                     0.00
Total Reorganization Expenses                                                                                                        0.00                                     0.00
Income Taxes                                                                                                                         0.00                                     0.00
Net Profit (Loss)                                                                                                               42,065.71                             8,887,842.42
*All payroll, hedge-related and SGA liabilities that are reflected in Agera have not been fully allocated to the
other entities (Agera Holdings, Energy.Me and Aequitas).
*The October and November financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                        FORM MOR-2
                                                                                                                                                                             (04/07)
   19-23802-rdd                    Doc 357              Filed 12/23/19 Entered 12/23/19 23:40:39                                                 Main Document
                                                                     Pg 14 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                Case No. 19-23802
                        Debtor                                                                                             MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Aequitas, LLC)

                                                                   STATEMENT OF OPERATIONS
                                                                                (Income Statement)

The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
consistent with previous methods. The Statement of Operations is currently not available for October and November 2019.
The Statement of Operations below reflects September 2019.

Cash Beginning of Month
                                                                                                                   Month                               Year to Date
RECEIPTS
Electricity Revenue                                                                                                            327,443.63                             3,187,923.48
Natural Gas Revenue                                                                                                                  0.00                                     0.00
Sales Refunds                                                                                                                        0.00                                -2,668.15
Net Revenue                                                                                                                    327,443.63                             3,185,255.33
COST OF GOODS SOLD
Electricity COGS                                                                                                               216,413.87                             2,779,791.88
Natural gas COGS                                                                                                                     0.00                                     0.00
Realized (gain)/loss derivatives electricity                                                                                         0.00                                     0.00
Realized (gain)/loss derivatives gas                                                                                                 0.00                                     0.00
RECs                                                                                                                                 0.00                              -151,554.68
MTM electricity                                                                                                                      0.00                                     0.00
MTM gas                                                                                                                              0.00                                     0.00
GRT expense electricity                                                                                                              0.00                                     0.00
GRT expense gas                                                                                                                      0.00                                     0.00
Power supply coordination cost                                                                                                       0.00                                     0.00
Cost of Goods Sold                                                                                                             216,413.87                             2,628,237.20
Gross Profit                                                                                                                   111,029.76                               557,018.13
SELLING, GENERAL AND ADMINISTRATIVE
External commissions                                                                                                            14,792.71                               85,119.38
Internal commissions                                                                                                                 0.00                                    0.00
Other operating expenses                                                                                                        -8,611.51                               72,484.29
State franchise fee                                                                                                                  0.00                                    0.00
Bad debt                                                                                                                             0.00                                  298.16
Total Operating Expenses Before Depreciation                                                                                     6,181.20                              157,901.83
Depreciation and amortization                                                                                                   55,869.52                              446,956.16
Net Profit (Loss) Before Other Income & Expenses                                                                                48,979.04                              -47,839.86
OTHER INCOME AND EXPENSES
Real Estate - Net Operating Income                                                                                                   0.00                                     0.00
Interest expense, net                                                                                                            2,795.41                                14,270.25
Acquisition and transition expense                                                                                                   0.00                                     0.00
Net Profit (Loss) Before Reorganization Items                                                                                   46,183.63                               -62,110.11
REORGANIZATION ITEMS
Professional Fees                                                                                                                    0.00                                     0.00
U. S. Trustee Quarterly Fees                                                                                                         0.00                                     0.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)                                                         0.00                                     0.00
Gain (Loss) from Sale of Equipment                                                                                                   0.00                                     0.00
Other Reorganization Expenses (attach schedule)                                                                                      0.00                                     0.00
Total Reorganization Expenses                                                                                                        0.00                                     0.00
Income Taxes                                                                                                                         0.00                                     0.00
Net Profit (Loss)                                                                                                               46,183.63                               -62,110.11
*All payroll, hedge-related and SGA liabilities that are reflected in Agera have not been fully allocated to the
other entities (Agera Holdings, Energy.Me and Aequitas).
*The October and November financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                        FORM MOR-2
                                                                                                                                                                             (04/07)
   19-23802-rdd                Doc 357            Filed 12/23/19 Entered 12/23/19 23:40:39                                           Main Document
                                                               Pg 15 of 28


In re AGERA ENERGY LLC, et al.                                                                                                             Case No. 19-23802
                                          Debtor                                                        MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Agera Energy, LLC)

                                                                   BALANCE SHEET
The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
with previous methods. At this time, pre-petition liabilities have not been separated from postpetition obligations. However, estimates of
postpetition accruals are reflected on MOR-4. The Balance Sheet for October and November 2019 is currently not available.
The book value below reflects the values available on the September 2019 Balance Sheet.

                                                                                                BOOK VALUE AT END OF                     BOOK VALUE ON
                                                                                         CURRENT REPORTING MONTH                             PETITION DATE


Cash and cash equivalents                                                                                       18,866,107.94                      18,866,107.94
Billed accounts receivable                                                                                      24,004,631.04                      24,004,631.04
Unbilled accounts receivable                                                                                    24,831,183.17                      24,831,183.17
Allowance for doubtful accounts                                                                                   (303,209.62)                        (303,209.62)
Receivables - other                                                                                                946,293.83                         946,293.83
Energy deposits                                                                                                 27,350,965.21                      27,350,965.21
Natural gas storage                                                                                              1,677,965.18                        1,677,965.18
Prepaid expenses                                                                                                   365,639.91                         365,639.91
Property and equipment - net                                                                                     1,818,676.55                        1,818,676.55
Intangibles, net                                                                                                 2,168,906.16                        2,168,906.16

TOTAL ASSETS                                                                             $                     101,727,159.37    $                101,727,159.37


                                                                                             BOOK VALUE AT END OF                        BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                           CURRENT REPORTING MONTH                             PETITION DATE
LIABILITIES
Accounts payable and accrued expenses                                                                         (191,600,498.94)                    (191,600,498.94)
Security deposits                                                                                                          -                                  -
Fair value of derivative liabilities, net                                                                         (865,711.80)                        (865,711.80)
Notes payable                                                                                                  (35,000,000.00)                     (35,000,000.00)
Mortgage payable                                                                                                           -                                  -
L.O.C. payable                                                                                                             -                                  -

TOTAL LIABILITIES                                                                        $                    (227,466,210.74) $                  (227,466,210.74)
MEMBERS' CAPITAL
1,000 units authorized, issued and outstanding                                                                 (66,835,629.65)                     (66,835,629.65)
Distributions                                                                                                    6,832,504.05                        6,832,504.05
Retained earnings                                                                                              185,742,176.97                     185,742,176.97
NET MEMBERS' CAPITAL                                                                     $                     125,739,051.37    $                125,739,051.37

TOTAL LIABILITIES AND OWNERS' EQUITY                                                    $                     (101,727,159.37) $                  (101,727,159.37)
*The book value on petition date is the Balance Sheet as of September 30, 2019 (prepetition).
*The Balance Sheet does not include professional fee accruals.
*Balance Sheet does not breakout Liabilities subject to compromise.
*Balance Sheet does not reflect 2018 audit adjustments that are still pending.
*The October and November financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                        FORM MOR-3
                                                                                                                                                             (04/07)
   19-23802-rdd                Doc 357               Filed 12/23/19 Entered 12/23/19 23:40:39                                        Main Document
                                                                  Pg 16 of 28


In re AGERA ENERGY LLC, et al.                                                                                                             Case No. 19-23802
                                          Debtor                                                        MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Energy.Me, LLC)

                                                                   BALANCE SHEET
The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
with previous methods. At this time, pre-petition liabilities have not been separated from postpetition obligations. However, estimates of
postpetition accruals are reflected on MOR-4. The Balance Sheet for October and November 2019 is currently not available.
The book value below reflects the values available on the September 2019 Balance Sheet.

                                                                                                BOOK VALUE AT END OF                     BOOK VALUE ON
                                                                                         CURRENT REPORTING MONTH                             PETITION DATE


Cash and cash equivalents                                                                                        5,171,048.48                       5,171,048.48
Billed accounts receivable                                                                                       8,536,565.25                       8,536,565.25
Unbilled accounts receivable                                                                                     3,341,939.10                       3,341,939.10
Allowance for doubtful accounts                                                                                   (321,743.20)                       (321,743.20)
Receivables - other                                                                                              7,360,499.36                       7,360,499.36
Energy deposits                                                                                                    606,640.20                        606,640.20
Natural gas storage                                                                                                        -                                 -
Prepaid expenses                                                                                                      4,643.38                          4,643.38
Property and equipment - net                                                                                               -                                 -
Intangibles, net                                                                                                 7,751,021.08                       7,751,021.08

TOTAL ASSETS                                                                             $                      32,450,613.65    $                 32,450,613.65


                                                                                             BOOK VALUE AT END OF                        BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                           CURRENT REPORTING MONTH                             PETITION DATE
LIABILITIES
Accounts payable and accrued expenses                                                                          (10,697,131.57)                    (10,697,131.57)
Security deposits                                                                                                          -                                 -
Fair value of derivative liabilities, net                                                                                  -                                 -
Notes payable                                                                                                              -                                 -
Mortgage payable                                                                                                           -                                 -
L.O.C. payable                                                                                                             -                                 -


TOTAL LIABILITIES                                                                        $                     (10,697,131.57) $                  (10,697,131.57)
MEMBERS' CAPITAL
1,000 units authorized, issued and outstanding                                                                             -                                 -
Distributions                                                                                                              -                                 -
Retained earnings                                                                                              (21,753,482.08)                    (21,753,482.08)
NET MEMBERS' CAPITAL                                                                     $                     (21,753,482.08) $                  (21,753,482.08)

TOTAL LIABILITIES AND OWNERS' EQUITY                                                    $                      (32,450,613.65) $                  (32,450,613.65)
*The book value on petition date is the Balance Sheet as of September 30, 2019 (prepetition).
*The Balance Sheet does not include professional fee accruals.
*Balance Sheet does not breakout Liabilities subject to compromise.
*Balance Sheet does not reflect 2018 audit adjustments that are still pending.
*The October and November financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                       FORM MOR-3
                                                                                                                                                            (04/07)
   19-23802-rdd                 Doc 357             Filed 12/23/19 Entered 12/23/19 23:40:39                                          Main Document
                                                                 Pg 17 of 28


In re AGERA ENERGY LLC, et al.                                                                                                             Case No. 19-23802
                                          Debtor                                                        MOR Reporting Period: November 1 - November 30, 2019
(This page reflects activities for Aequitas, LLC)

                                                                   BALANCE SHEET
The Debtor financial statements may have underlying accrual issues. Current financial statements were prepared consistent
with previous methods. At this time, pre-petition liabilities have not been separated from postpetition obligations. However, estimates of
postpetition accruals are reflected on MOR-4. The Balance Sheet for October and November 2019 is currently not available.
The book value below reflects the values available on the September 2019 Balance Sheet.

                                                                                                BOOK VALUE AT END OF                     BOOK VALUE ON
                                                                                         CURRENT REPORTING MONTH                             PETITION DATE


Cash and cash equivalents                                                                                          662,917.20                        662,917.20
Billed accounts receivable                                                                                         866,500.75                        866,500.75
Unbilled accounts receivable                                                                                       236,586.25                        236,586.25
Allowance for doubtful accounts                                                                                     (16,597.45)                       (16,597.45)
Receivables - other                                                                                             (5,462,719.79)                     (5,462,719.79)
Energy deposits                                                                                                       6,806.75                          6,806.75
Natural gas storage                                                                                                        -                                 -
Prepaid expenses                                                                                                       (454.60)                         (454.60)
Property and equipment - net                                                                                               -                                 -
Intangibles, net                                                                                                 3,982,217.65                       3,982,217.65

TOTAL ASSETS                                                                             $                         275,256.76     $                  275,256.76


                                                                                             BOOK VALUE AT END OF                        BOOK VALUE ON
                  LIABILITIES AND OWNER EQUITY                                           CURRENT REPORTING MONTH                             PETITION DATE
LIABILITIES
Accounts payable and accrued expenses                                                                             (249,973.87)                      (249,973.87)
Security deposits                                                                                                          -                                 -
Fair value of derivative liabilities, net                                                                                  -                                 -
Notes payable                                                                                                              -                                 -
Mortgage payable                                                                                                           -                                 -
L.O.C. payable                                                                                                             -                                 -

TOTAL LIABILITIES                                                                        $                        (249,973.87) $                    (249,973.87)
MEMBERS' CAPITAL
1,000 units authorized, issued and outstanding                                                                             -                                 -
Distributions                                                                                                              -                                 -
Retained earnings                                                                                                   (25,282.89)                       (25,282.89)
NET MEMBERS' CAPITAL                                                                     $                          (25,282.89) $                     (25,282.89)

TOTAL LIABILITIES AND OWNERS' EQUITY                                                    $                         (275,256.76) $                    (275,256.76)
*The book value on petition date is the Balance Sheet as of September 30, 2019 (prepetition).
*The Balance Sheet does not include professional fee accruals.
*Balance Sheet does not breakout Liabilities subject to compromise.
*Balance Sheet does not reflect 2018 audit adjustments that are still pending.
*The October and November financials are not available.
*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                       FORM MOR-3
                                                                                                                                                            (04/07)
    19-23802-rdd                     Doc 357               Filed 12/23/19 Entered 12/23/19 23:40:39                                                      Main Document
                                                                        Pg 18 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                                       Case No. 19-23802
               Debtor                                                                                                             MOR Reporting Period: November 1 - November 30, 2019


                                                                     STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                                                      Beginning         Amount                                                            Ending
                                                                                        Tax            Withheld or          Amount            Date         Check No.        Tax
                                                                                      Liability         Accrued              Paid             Paid          or EFT        Liability
Federal
Withholding                                                                                                                         -
FICA-Employee                                                                                                                       -
FICA-Employer                                                                                                                       -
Unemployment                                                                                                                        -
Income                                                                                                                              -
Other: FUTA                                                                                                                         -
  Total Federal Taxes                                                                                                               -
State and Local
Withholding                                                                                                                        -
Sales                                                                                                                     1,500,192.08
Excise                                                                                                                             -
Unemployment                                                                                                                       -
Real Property                                                                                                                      -
Personal Property                                                                                                                  -
Other: Payroll Taxes                                                                                                               -
  Total State and Local                                                                                                   1,500,192.08
Total Taxes                                                                                    -                  -       1,500,192.08               -            -               -
*Schedule attached for breakout of taxes paid postpetition.
*Attached are the Debtors' payroll tax summaries from ADP.

                                                             SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                                                           Number of Days Past Due
                                                                                    Current                0-30             31-60          61-90            Over 90         Total
LCD & Pipelines, Capacity, and Ancillary (Transmission and Imblanace)                  719,463                                                                             719,463.00
ISOs                                                                                 2,468,038                                                                           2,468,038.00
SBO/TDSPs                                                                            2,156,305                                                                           2,156,305.00
Payroll, Taxes & Benefits                                                              294,784                                                                             294,784.00
KERP/KEIP                                                                            1,849,902                                                                           1,849,902.00
Sales Tax                                                                            2,468,038                                                                           2,468,038.00
Other/SGA                                                                                   -                                                                                     -
Professional Fees                                                                    2,046,504                                                                           2,046,504.00
Total Postpetition Debts                                                            12,003,034                    -                 -                -            -     12,003,034.00
*Unpaid postpetition debts are based on the accrual estimates from the Debtors' liquidity budget.


Explain how and when the Debtor intends to pay any past-due postpetition debts.



*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                            FORM MOR-4
                                                                                                                                                                                 (04/07)
   19-23802-rdd           Doc 357          Filed 12/23/19 Entered 12/23/19 23:40:39           Main Document
                                                        Pg 19 of 28

In re AGERA ENERGY LLC, et al.                                                                           Case No. 19-23802
November 2019 Sales, Use and Other Taxes                              MOR Reporting Period: November 1 - November 30, 2019


              Company                   State            Tax Type    Total
          Aequitas           Connecticut            Sales              13,254.00
          Agera              California             Sales                    -
          Agera              California             UUT                 6,929.44
          Agera              California             (blank)                12.57
          Agera              Connecticut            Sales             131,782.00
          Agera              Delaware               Sales              14,315.00
          Agera              District of Columbia   Sales              11,545.37
          Agera              Georgia                Sales                    -
          Agera              Illinois               Sales                    -
          Agera              Maine                  Sales              11,006.74
          Agera              Maryland               Sales              62,037.50
          Agera              Massachusetts          Sales             134,056.28
          Agera              New Jersey             Sales             153,297.32
          Agera              New York               Sales             255,060.02
          Agera              New York               UUT                82,561.77
          Agera              New York               (blank)                 2.79
          Agera              New York:              Sales                    -
          Agera              Ohio                   Sales              12,433.97
          Agera              Ohio                   Sales                    -
          Agera              Pennsylvania           GRT               246,034.54
          Agera              Pennsylvania           Sales             120,281.50
          Agera              Rhode Island           Sales              50,540.43
          Agera              Texas                  Sales             163,244.69
          Agera              Texas (GRAT)           GRT                      -
          Agera              Texas (GRT)            GRT                      -
          Agera              Virginia               (blank)                  -
          Energy.Me          Delaware               Sales                 461.00
          Energy.Me          District of Columbia   Sales                 922.40
          Energy.Me          Maryland               Sales               4,172.77
          Energy.Me          New Jersey             Sales              13,137.06
          Energy.Me          Ohio                   Sales                    -
          Energy.Me          Pennsylvania           GRT                      -
          Energy.Me          Pennsylvania           Sales              13,102.92
          Energy.Me          Pennsylvania (GRT)     GRT                      -
          Total Taxes Paid                                          1,500,192.08
                                                        19-23802-rdd               Doc 357       Filed 12/23/19 Entered 12/23/19 23:40:39                                              Main Document
                                                                                                              Pg 20 of 28

 COMPANY CODE
             H2J                             4 128 00   REG                   242 675 02 REG                             00     O/T                 39 283 47    FIT                            179 320 25   TOTAL DEDUCTIONS                        52    Pays
                                                   00   O/T                           00 EARNINGS 3                      00     EARNINGS 4           7 656 44    SS                                                                                           .00
                                                   00   HOURS 3                       00 EARNINGS 5              242 675 02     GROSS                3 497 03    MED
                                                   00   HOURS 4                                                                                        551 03    MEDST
                                                                                                                                                    11 209 18    STATE
                                                                                                                                                        79 27    SUI/DI
                                                                                                                                                        98 89    FLI
                                                                                                                                                        10 54    MLI
                                                                                                                                                       968 92    LOCAL
MEMO ANALYSIS:                                          143 306 67      G ELIGIB                                 660 35    AA MCTTAX                            242 675 02       K1 ELIGBL
STATUTORY DED                    ANALYSIS:                  62   00   27 CT                                   174 79      02 MA                                     147 42      56 NJ                                  9 167 47      01 NY
                                                           464   89   30 OH                                 1 192 61      59 PA
                                                            55   90   01 NY   SUI/DI                           23 37      59 PA      SUI/DI                           5 53      02 MA     FLI                             93 36      01 NY     FLI
                                                            10   54   02 MA   MLI
                                                           174   89   002N NEW YORK CIT                          151 73   040Y YONKERS                              155 42      3615    WESTLAKE                         124 44      5031    SEVEN FIELDS
                                                            42   33   5376 WILLIAMS TWP                           77 08   7315 CENTER TWP                           243 03      9362    UPPER ST CLA
VOLUNTARY DED                    ANALYSIS:               6 180 79       A    401K                             192 83        E    TXLEVY                           2 597   72      V    SAVING                         154 571   87    X     CHECKG
                                                           800 00      DA    CHECK4                           200 00       DD    SAVNG4                              50   00     DE    SAVNG5                               4   10   JD     MTCRIT
                                                               29      JG    MT TLS                               07       JH    MT TLC                             139   60     J2    MEDFSA                               3   70   J9     MT TLE
                                                             6 49      T2    LSTTAX                           342 02       29    401KL1                              11   00     32    MEDCAL                           1 123   79   33     DTL125
                                                           225 54      34    VIS125                         5 273 91-      39    REIMBR                             155   49     4A    401KL2                           2 222   79   4K     RTHMEP
                                                         7 589 26      71    CHECKG                              150 00    72    CHECKG                           8 026 81       73    SAVING
NET PAYROLL:                                                    00 CHECKS:                   FLAGGED:                                                   *NONE*        STARTING CHECK NUMBER:
TOTAL DEPOSITS:                                         173 985 66 VOUCHERS:              52 NET CASH PAYS 1 000 00 OR MORE                                 52        ENDING CHECK NUMBER:
NET VOIDS:                                                      00 ADJUSTMENTS:                                                                                       eVOUCHERS:                                           32
NET CASH:                                               173 985 66                                                                                                    PAPER VOUCHERS PRINTED:                              20

TAXABLE ANALYSIS
FEDERAL TAXABLES:                                       234 994 30    FIT                      00    FUTA                     123 491 20    SS EE           123 491 20         SS ER              241 175 09   MED EE                241 175 09       MED ER
STATE INCOME TAXABLES:                                   5 382 46     CT                  3 769 44   MA                         4 500 00    NJ              162 224 51         NY                  10 361 11   OH                     38 847 21       PA
SUI/DI TAXABLES:                                        166 258 35    NYDI               38 958 33   PASE
FLI TAXABLES:                                            4 250 00     MA     EE         166 258 35   NY     EE
LOCAL INCOME TAXABLES:                                   5 117 07     002N               16 399 71   040Y                       10 361 11   3615                12 444 44      5031                 4 232 91   5376                    8 470 41       5608
                                                         7 708 33     7315               18 694 44   9362




                          Payroll Register                                                 TOTALSOURCE XVI                                                               Batch : 5135-576            Period Ending : 11/15/2019               Week 46
                                                                                           Company Code:             H2J                                        Service Center : 576                      Pay Date : 11/15/2019               Page         18
                          Company Totals
 1999, A utomatic Data Processing, Inc.
                                                        19-23802-rdd               Doc 357       Filed 12/23/19 Entered 12/23/19 23:40:39                                              Main Document
                                                                                                              Pg 21 of 28

 COMPANY CODE
             H2J                             4 024 00   REG                   239 431 69 REG                             00     O/T                 39 200 94    FIT                            177 418 12   TOTAL DEDUCTIONS                        51    Pays
                                                   00   O/T                           00 EARNINGS 3                      00     EARNINGS 4           6 622 66    SS                                                                                           .00
                                                   00   HOURS 3                       00 EARNINGS 5              239 431 69     GROSS                3 450 20    MED
                                                   00   HOURS 4                                                                                        551 01    MEDST
                                                                                                                                                    11 054 13    STATE
                                                                                                                                                        77 98    SUI/DI
                                                                                                                                                        87 72    FLI
                                                                                                                                                        10 54    MLI
                                                                                                                                                       958 39    LOCAL
MEMO ANALYSIS:                                          130 271 67      G ELIGIB                                 649 37    AA MCTTAX                            239 431 69       K1 ELIGBL
STATUTORY DED                    ANALYSIS:                  62   00   27 CT                                   174 79      02 MA                                     147 42      56 NJ                                  9 012 42      01 NY
                                                           464   89   30 OH                                 1 192 61      59 PA
                                                            54   60   01 NY   SUI/DI                           23 38      59 PA      SUI/DI                           5 52      02 MA     FLI                             82 20      01 NY     FLI
                                                            10   54   02 MA   MLI
                                                           174   89   002N NEW YORK CIT                          141 20   040Y YONKERS                              155 42      3615    WESTLAKE                         124 44      5031    SEVEN FIELDS
                                                            42   33   5376 WILLIAMS TWP                           77 08   7315 CENTER TWP                           243 03      9362    UPPER ST CLA
VOLUNTARY DED                    ANALYSIS:               4 854 32       A    401K                             192 83        E    TXLEVY                           2 597   71      V    SAVING                         153 231   23    X     CHECKG
                                                           800 00      DA    CHECK4                           200 00       DD    SAVNG4                              50   00     DE    SAVNG5                               4   10   JD     MTCRIT
                                                               29      JG    MT TLS                               07       JH    MT TLC                             139   60     J2    MEDFSA                               3   70   J9     MT TLE
                                                             6 49      T2    LSTTAX                           342 02       29    401KL1                              10   50     32    MEDCAL                           1 109   93   33     DTL125
                                                           225 54      34    VIS125                         4 291 85-      39    REIMBR                             155   49     4A    401KL2                           2 222   79   4K     RTHMEP
                                                         7 589 24      71    CHECKG                              150 00    72    CHECKG                           7 824 12       73    SAVING
NET PAYROLL:                                                    00 CHECKS:                   FLAGGED:                                                   *NONE*        STARTING CHECK NUMBER:
TOTAL DEPOSITS:                                         172 442 30 VOUCHERS:              51 NET CASH PAYS 1 000 00 OR MORE                                 49        ENDING CHECK NUMBER:
NET VOIDS:                                                      00 ADJUSTMENTS:                                                                                       eVOUCHERS:                                           32
NET CASH:                                               172 442 30                                                                                                    PAPER VOUCHERS PRINTED:                              19

TAXABLE ANALYSIS
FEDERAL TAXABLES:                                       233 091 80    FIT                      00    FUTA                     106 816 90    SS EE           106 816 90         SS ER              237 946 12   MED EE                237 946 12       MED ER
STATE INCOME TAXABLES:                                   5 382 46     CT                  3 769 44   MA                         4 500 00    NJ              159 142 89         NY                  10 361 11   OH                     38 847 21       PA
SUI/DI TAXABLES:                                        163 015 02    NYDI               38 958 33   PASE
FLI TAXABLES:                                            4 250 00     MA     EE         163 015 02   NY     EE
LOCAL INCOME TAXABLES:                                   5 117 07     002N               14 886 32   040Y                       10 361 11   3615                12 444 44      5031                 4 232 91   5376                    8 470 41       5608
                                                         7 708 33     7315               18 694 44   9362




                          Payroll Register                                                 TOTALSOURCE XVI                                                               Batch : 6889-576            Period Ending : 11/30/2019               Week 48
                                                                                           Company Code:             H2J                                        Service Center : 576                      Pay Date : 11/29/2019               Page         18
                          Company Totals
 1999, A utomatic Data Processing, Inc.
    19-23802-rdd                     Doc 357               Filed 12/23/19 Entered 12/23/19 23:40:39                                      Main Document
                                                                        Pg 22 of 28


In re AGERA ENERGY LLC, et al.                                                                                                                            Case No. 19-23802
               Debtor                                                                                                  MOR Reporting Period: November 1 - November 30, 2019




                                                    ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                                                               Amount
Total Accounts Receivable at the beginning of the reporting period                                                                                  -
+ Amounts billed during the period                                                                                                                  -
- Amounts collected during the period                                                                                                               -
Total Accounts Receivable at the end of the reporting period                                                                                        -

Accounts Receivable Aging                                                                         Agera            Aequitas          Energy.Me             Total
Unbilled                                                                                          29,439,942            219,093          3,755,487 33,414,522
Billed Receivables:
      0 - 30 days old                                                                             22,735,138            283,481          4,046,205 27,064,824
      31 - 60 days old                                                                               827,971              1,204              29,979        859,154
      61 - 90 days old                                                                                87,622                615               2,158          90,396
      91+ days old                                                                                   686,076             75,153              60,817        822,046
Total Billed Accounts Receivable                                                                  24,336,807            360,454          4,139,159 28,836,420
Total Gross Accounts Receivable                                                                   53,776,749            579,547          7,894,646 62,250,941
*The above reflects Gross Receivables before any bad debt reserves. The above aging differs from the Balance Sheet receivables in relation to in transit cash, bad
debt reserves, and other reconciling items.


                                                                            DEBTOR QUESTIONNAIRE

Must be completed each month                                                                                                                    Yes               No
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.                                                                                             X
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.                                                                                     X
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.                                                                                                                                                   X
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.                                                                             X
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.                                                                           X
*In relation to #5 above the Debtors are reviewing the manner in which the ISOs are holding collateral and prepaids.




                                                                                                                                                                  FORM MOR-5
                                                                                                                                                                       (04/07)
19-23802-rdd   Doc 357    Filed 12/23/19 Entered 12/23/19 23:40:39             Main Document
                                       Pg 23 of 28




                                Agera Holdings, LLC
                         Consolidating Financial Statements
                                        30-Sep-19
                            Unaudited Internal Management Reports

                    Note: Financials may have some underlying accrual issues and do not reflect
                                     2018 audit adjustments that are pending
     19-23802-rdd                  Doc 357        Filed 12/23/19 Entered 12/23/19 23:40:39                                      Main Document
                                                               Pg 24 of 28

       Agera Holdings, LLC
     Consolidating Balance Sheet
                     30-Sep-19


                                                  Aequitas             Agera             Energy.Me              Total           Elimination     Combined
 ASSETS

 Cash and cash equivalents                         $662,917.20       $18,866,107.94       $5,171,048.48      $24,700,073.62                      24,700,074
 Billed accounts receivable                          866,500.75       24,004,631.04        8,536,565.25       33,407,697.04                      33,407,697
 Unbilled accounts receivable                        236,586.25       24,831,183.17        3,341,939.10       28,409,708.52                      28,409,709
 Allowance for doubtful accounts                     (16,597.45)        (303,209.62)        (321,743.20)        (641,550.27)                       (641,550)
 Receivables - other                              (5,462,719.79)         946,293.83        7,360,499.36        2,844,073.40                       2,844,073
 Energy deposits                                       6,806.75       27,350,965.21          606,640.20       27,964,412.16          (72,869)    27,891,543
 Natural gas storage                                                   1,677,965.18                            1,677,965.18                       1,677,965
 Prepaid expenses                                      (454.60)          365,639.91            4,643.38          369,828.69                         369,829
 Property and equipment - net                                          1,818,676.55                            1,818,676.55                       1,818,677
 Intangibles, net                                 3,982,217.65         2,168,906.16        7,751,021.08       13,902,144.89                      13,902,145
                                                                                                                                                        -
 Total assets                                     275,256.76       101,727,159.37       32,450,613.65      134,453,029.78                       134,380,161

 LIABILITIES AND MEMBERS' CAPITAL

 Accounts payable and accrued expenses             (249,973.87)     (191,600,498.94)     (10,697,131.57)    (202,547,604.38)                    (202,547,604)
 Security deposits                                                                                                                                       -
 Fair value of derivative liabilities, net                               (865,711.80)                            (865,711.80)        (72,869)       (792,843)
 Notes payable                                                        (35,000,000.00)                         (35,000,000.00)                    (35,000,000)
 Mortgage payable                                                                                                                                        -
 L.O.C. payable                                                                                                                                          -

 Total liabilities                                (249,973.87)     (227,466,210.74)     (10,697,131.57)    (238,413,316.18)                     (238,340,447)

 Members' Capital
 1,000 units authorized, issued and outstanding                      (66,835,629.65)                         (66,835,629.65)                    (66,835,630)
 Distributions                                                         6,832,504.05                            6,832,504.05                       6,832,504
 Retained earnings                                  (25,282.89)      185,742,176.97      (21,753,482.08)     163,963,412.00                     163,963,412

 Total members' capital                            (25,282.89)     125,739,051.37       (21,753,482.08)    103,960,286.40                       103,960,286

 Total liabilities and members' capital           (275,256.76)     (101,727,159.37)     (32,450,613.65)    (134,453,029.78)                     (134,380,161)
                                                                                                                                                         -




Confidential                                                               12/6/2019                                                                    Page 2
     19-23802-rdd                  Doc 357         Filed 12/23/19 Entered 12/23/19 23:40:39                                       Main Document
                                                                Pg 25 of 28
          Agera Holdings, LLC
   Consolidating Income Statement
                   30-Sep-19




                                                  Aequitas         Agera          Energy.Me             Briarcliff        Total        Elimination     Combined
Revenue
  Electricity revenue                            $327,443.63    $37,422,787.80    $4,827,923.15                        $ 42,578,155                   $ 42,578,155
  Natural gas revenue                                               972,609.20                                         $    972,609                   $    972,609
  Sales refunds                                                     (54,229.57)                                             (54,230)                       (54,230)

Total revenue                                    327,443.63     38,341,167.43     4,827,923.15                            43,496,534                     43,496,534

Cost of goods sold
  Electricity COGS                                216,413.87     30,127,257.97     4,449,494.18                           34,793,166                     34,793,166
  Natural gas COGS                                                1,336,231.10                                             1,336,231                      1,336,231
  Realized (gain)/loss derivatives electricity                    2,285,140.89                                             2,285,141                      2,285,141
  Realized (gain)/loss derivatives gas                                                                                           -                              -
  RECs                                                            2,368,985.23             56.27                           2,369,042                      2,369,042
  MTM electricity                                                                                                                -                              -
  MTM gas                                                                                                                        -                              -
  GRT expense electricity                                           436,062.50          18,589.47                            454,652                        454,652
  GRT expense gas                                                     2,404.97                                                 2,405                          2,405
  Power supply coordination cost                                                                                                 -                              -

Total cost of goods sold                         216,413.87     36,556,082.66     4,468,139.92                            41,240,636                     41,240,636

Gross profit/(loss)                              111,029.76      1,785,084.77      359,783.23                              2,255,898                      2,255,898

SGA
  External commissions                             14,792.71      1,724,340.66      314,794.96                             2,053,928                      2,053,928
  Internal commissions                                                                                                           -                              -
  Other operating expenses                         (8,611.51)     1,478,433.39      (165,137.42)                           1,304,684       (60,775)       1,365,459
  State franchise fee                                                                                                            -                              -
  Bad debt                                                                                                                       -                              -

Total SGA                                          6,181.20      3,202,774.05      149,657.54                              3,358,613                      3,419,388

  Depreciation and amortization                    55,869.52        104,986.46      116,295.59                49,061        326,213                        326,213

Total operating expenses                          62,050.72      3,307,760.51      265,953.13                 49,061       3,684,825                      3,745,600

Net operating income - real estate                                                                            39,331         39,331        (60,775)         (21,444)

  Interest expense, net                             2,795.41        659,951.01          51,764.39             22,302        736,812                        736,812
  Acquisition and transition expenses                                                                                           -                              -

Net income/(loss)                                 46,183.63     (2,182,626.75)      42,065.71       $       (32,032) $ (2,126,409)                    $ (2,247,959)

EBITDA                                           104,848.56     (1,417,689.28)     210,125.69                39,331      (1,063,384)                    (1,184,934)




Confidential                                                                12/6/2019                                                                         Page 2
19-23802-rdd   Doc 357   Filed 12/23/19 Entered 12/23/19 23:40:39        Main Document
                                      Pg 26 of 28




                          Non-Debtor October 2019 Financial Statements




                                                                                   FORM MOR-5
                                                                                        (04/07)
      19-23802-rdd                           Doc 357              Filed 12/23/19 Entered 12/23/19 23:40:39   Main Document
                                                                               Pg 27 of 28

                                       Briarcliff Property Group, LLC
                                                Balance Sheet
                                                  As of October 31, 2019

                                                                           Total
ASSETS
 Current Assets
   Bank Accounts
     10000 The First National Bank - #4136                                              6,052.84
     10100 Peoples United Bank                                                              0.00
     Cash on Hand                                                                           0.00
     Sterling National Bank                                                                 0.00
     TD Bank                                                                                0.00
   Total Bank Accounts                                        $                         6,052.84
   Accounts Receivable
     11000 Accounts Receivable                                                         63,003.10
   Total Accounts Receivable                                  $                       63,003.10
   Other Current Assets
     12000 Undeposited Funds                                                                0.00
     12500 Cam Charges Receivable                                                     128,646.00
     13000 Prepaid Insurance                                                           13,223.06
     14000 Prepaid Taxes                                                              344,341.25
   Total Other Current Assets                                 $                      486,210.31
 Total Current Assets                                         $                      555,266.25
 Fixed Assets
   15000 Furniture and Equipment                                                       96,853.63
   17000 Accumulated Depreciation                                                  -2,715,027.00
   17100 Accumulated Amortization                                                     -96,625.00
   17200 Building                                                                  14,305,000.00
   17300 Closing Costs                                                                103,314.87
   17400 Improvements                                                               1,333,511.12
     17500 Tenant Improvements                                                         57,385.00
   Total 17400 Improvements                                   $                     1,390,896.12
   17600 Land                                                                       3,525,000.00
 Total Fixed Assets                                           $                    16,609,412.62
 Other Assets
   17700 Accum Am - Lease Commisson                                                   -39,902.39
   17800 Capitalized Lease Commissions                                                216,197.27
   17900 Capitalized Lease Obligations                                                -48,878.86
   18000 Deferred Rent Receivable                                                      83,147.00
 Total Other Assets                                           $                      210,563.02
TOTAL ASSETS                                                  $                    17,375,241.89
LIABILITIES AND EQUITY
 Liabilities
   Current Liabilities
     Accounts Payable
       20000 Accounts Payable                                                           5,091.09
     Total Accounts Payable                                   $                         5,091.09
     Credit Cards
       21000 American Express                                                               0.00
       22000 Credit Card - FNBT                                                             0.00
     Total Credit Cards                                       $                             0.00
     Other Current Liabilities
       25000 Accrued Expense                                                           64,107.50
       26000 Due to Agera Energy LLC
          26100 Due to Agera - Other                                                        0.00
          26200 Prepaid Rent - Agera Conference                                             0.00
          26300 Prepaid Rent - Agera, LLC                                           1,757,286.09
       Total 26000 Due to Agera Energy LLC                    $                     1,757,286.09
       26310 Loans & Exchanges                                                              0.00
       26320 Prepaid Rents                                                                  0.00
     Total Other Current Liabilities                          $                     1,821,393.59
   Total Current Liabilities                                  $                     1,826,484.68
   Long-Term Liabilities
     26400 Mortgage Payable                                                         4,756,397.83
     26410 Mortgage Payable - Zodiac                                                        0.00
     26500 Security Deposits
       26510 Academy of Management                                                     35,934.66
       26520 Aequitas                                                                   6,806.75
       26530 Agera Energy, LLC                                                         49,226.84
       26540 Atrium Staffing, Inc.                                                      1,896.00
       26550 Digitech Computer Inc.                                                         0.00
       26560 Energy.me                                                                 16,835.26
       26570 Five Star Basketball Camp, Inc.                                                0.00
       26580 Harvey Ginsberg                                                           10,495.81
       26590 Hudson Valley Capital Partners                                                 0.00
       26600 James C Cardillo, CPA                                                      9,495.13
       26610 JR Carrington Interiors, Ltd.                                              6,968.33
       26620 Kstone Partners                                                                0.00
       26630 Marquis Healthcare Technologies                                                0.00
       26640 PLAAY, LLC                                                                 5,600.00
       26650 Preferred Equine Marketing                                                10,381.14
       26660 Simmons Group                                                             12,357.10
       26670 Sprigs Security                                                            7,557.00
       26680 Strategic Wealth Management Inc                                            2,001.64
       26690 Tri-Star Controls                                                          4,352.25
     Total 26500 Security Deposits                            $                      179,907.91
   Total Long-Term Liabilities                                $                     4,936,305.74
 Total Liabilities                                            $                     6,762,790.42
 Equity
   32000 Retained Earnings                                                         10,585,234.59
   Net Income                                                                          27,216.88
 Total Equity                                                 $                    10,612,451.47
TOTAL LIABILITIES AND EQUITY                                  $                    17,375,241.89
   19-23802-rdd            Doc 357        Filed 12/23/19 Entered 12/23/19 23:40:39   Main Document
                                                       Pg 28 of 28

                    Briarcliff Property Group, LLC
                            Profit and Loss
                              January - October, 2019

                                                            Total
Income
 47400 Rental Income                                                1,466,764.88
 47600 Cleaning Reimbursement                                           1,456.70
 47700 Common Charge Income                                          198,572.54
 47800 Electric Reimbursement                                        156,248.42
 48000 Sales                                                             500.00
Total Income                                       $                1,823,542.54
Gross Profit                                       $                1,823,542.54
Expenses
 60200 Automobile Expense                                               3,538.11
 60400 Bank Service Charges                                              135.00
 61700 Computer and Internet Expenses                                   6,097.52
 62400 Depreciation Expense                                          473,410.00
 62500 Dues and Subscriptions                                            304.97
 63300 Insurance Expense                                              65,080.00
 63400 Interest Expense                                              220,738.96
 64300 Meals and Entertainment                                          4,041.86
 64900 Office Supplies                                                  1,918.78
 66700 Professional Fees                                                6,760.00
   68720 Accounting                                                     3,025.00
   68760 Legal                                                          5,285.00
 Total 66700 Professional Fees                     $                  15,070.00
 67200 Repairs and Maintenance                                       140,368.69
   68870 Janitorial & Cleaning Supplies                               99,887.32
   68970 Landscaping & Snow Removal                                   47,809.46
   69270 System Monitoring                                              1,522.39
 Total 67200 Repairs and Maintenance               $                 289,587.86
 68000 Taxes - Property                                              259,695.34
 68100 Telephone Expense                                                 928.49
 68600 Utilities
   69680 Fuel Oil                                                    136,356.60
   69690 Gas & Electric                                              188,161.94
   69700 Water & Sewer                                                19,926.74
 Total 68600 Utilities                             $                 344,445.28
 68610 Amortization Expense                                           17,200.00
 68620 Building Security                                              14,014.22
 68630 Building Supplies                                              14,713.18
 68640 Exterminator expense                                             2,715.79
 68660 Lease Commissions                                                1,077.30
 68670 License & Permits                                                5,790.00
 68680 Management Fees                                                46,903.18
 68690 Parking Expense                                                   -104.99
 69370 Rubbish Removal                                                  9,024.81
Total Expenses                                     $                1,796,325.66
Net Operating Income                               $                  27,216.88
Net Income                                         $                  27,216.88
